725 N.W.2d 458 (2007)
In re Howell James McCULLUM and Robert Thomas McCullum, Minors.
Department of Human Services, f/k/a Family Independence Agency, Petitioner-Appellee,
v.
Howell James McCullum, Sr., Respondent-Appellant, and
Davonna Lanise Mullen, Respondent.
Docket No. 132683. COA No. 269327.
Supreme Court of Michigan.
January 5, 2007.
On order of the Court, the application for leave to appeal the November 16, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.